Name: Commission Regulation (EC) No 1640/1999 of 26 July 1999 determining the extent to which applications submitted in July 1999 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  European construction
 Date Published: nan

 EN Official Journal of the European Communities27. 7. 1999 L 194/35 COMMISSION REGULATION (EC) No 1640/1999 of 26 July 1999 determining the extent to which applications submitted in July 1999 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2556/98 of 27 November 1998 laying down for 1999 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia (1), and in particular Article 3(4) thereof, (1) Whereas Article 1(3) of Regulation (EC) No 2556/98 fixes the quantity of fresh or chilled beef and veal originating in Slovenia which may be imported under special conditions from 1 July to 31 December 1999; whereas the quantity of meat for which import licences have been submitted is such that applications may be granted in full, HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the quota referred to in Regula- tion (EC) No 2556/98 for the period 1 July to 31 December 1999. Article 2 This Regulation shall enter into force on 27 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 320, 28.11.1998, p. 20.